In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-16-00050-CV

RICHARD SEIM AND LINDA SEIM,                 §    On Appeal from the 141st District Court
Appellants
                                             §    of Tarrant County (141-270531-14)

V.                                           §    July 30, 2019

                                             §    Opinion by Justice Gabriel

ALLSTATE TEXAS LLOYDS AND LISA               §    Dissent by Chief Justice Sudderth
SCOTT, Appellees

 JUDGMENT ON REMAND AND ON EN BANC RECONSIDERATION

       This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s judgment. It is ordered that the judgment

of the trial court is affirmed.

       It is further ordered that appellants Richard Seim and Linda Seim shall bear the

costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Lee Gabriel
                                           Justice Lee Gabriel